Title: To James Madison from Stephen Cathalan, 13 August 1802
From: Cathalan, Stephen
To: Madison, James


					
						Sir.
						Marseilles August 13th. 1802.
					
					I have the honor of Confirming you my last of the 2d. ulto. inclosing a State of the American 

Vessels Entered and Cleared out from this district to the 30th. last June with a General account of my 

disbursements on account of the United States Government down to That day amounting to Frcs. 900.
					On the 4th. inst. arrived in this Road the Und. States Fregate Boston under the Command of 

Danl. MacNeil Esqre. who sailed with 4 american Merchantmen under his Protection on the 6th. ditto for 

Barcelona, Alicant &ca. down the Streights.  The same Day after they Sailed I recd. a packett of 

Dispatches from Jams. Lear. Cathcart Esqre. at Leghorn for you, which I have Sent to our Minister 

Plenipotentiary Robt. R. Livingston Esqre. at Paris to be forwarded to you.
					Here inclosed a Packett for you from Consul William Eaton Esqre. at Tunis, which I Received 

yesterday with his Letters to me of the 9th. & 10th. July last; It is very unfortunate indeed that 

Capn. Andrew Morris of the Aman. Brig Franklin has been taken by the Tripolines—I have Since the 

beginning of the war with Tripoly prevented as much as in my power the American Masters to Venture 

at sea without the protection of an American or Sweed Freegate, but I was not authorized to Lay 

their Ships under an Embargo which measure would be, however, Necessary till Convoys Should 

offer; more so, Since the declaration of war by The Emperor of Morocco to the Und. States.
					We the American Consuls or Agents in the Mediterranean, keep ourselves regularly advised of 

all the news or Events interesting our navigation and safety during this Barbarian War. In order to 

prevent any Misfortune or accident to our Ships and Seamen on board.  This will reach you Viâ 

Bordeaux by the american Agent William Lee Esqre.  In Haste I am with Great Regard, Your Most 

hble. obt. servt.
					
						Stephen Cathalan Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
